MORROW, J.
[1,2] This is a prosecution on complaint and information for the offense of aggravated assault. The complaint was filed July 7, 1917, and fixed the date of the alleged offense in the following language: “On or about the 4th day of July, 191.” ' We think the court was in error in failing to sustain the motion in arrest of judgment based on the insufficiency of this complaint. Complaints of this character have been held insufficient in a number of cases. Collins v. State, 5 Tex. App. 37; Brewer v. State, 5 Tex. App. 248; Vernon’s C. C. P. art. 451, p. 196, note 10. It is essential that the pleadings upon which a criminal action is founded shall charge the date of the offense within the time in which it would not be barred by the statute of limitation. Bradford v. State, 62 Tex. Cr. R. 424, 138 S. W. 118, in which the indictment was held invalid, charging the date as the 19th day of April, one thousand, nine hundred and —. A defect of this description in the complaint is not cured by the information. Lackey v. State, 53 Tex. Cr. R. 459, 110 S. W. 903, and cases there cited
The judgment of the lower court is reversed, and the cause dismissed.

Cte^For other cases see same topic and KBY-NXJMBBR in all Key-Numbered Digests and Indexes